Case 1:20-cv-11908-LTS Document1 Filed 10/21/20 Page 1 of 13

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

 

 

Ma
Z 1
) BQ, Cam
ALEX RANKINS ) ¢ OQ Sy
plaintiff, ge cA me
Bd 2
y ) Bo, > of
Me %
CARLOS FLORES, NR., PRACTITIONER ) “29 A a
MCL-SHIRLEY: oe DB
a
MARIA ANGELES, MD., MEDICAL DIRECTOR
AT MCI-SHIRLEY: )
ANDRIANA CARRILLO, MD., MEDICAL )
PHYSICIAN AT LEMUEL SHATTACK HOS-" . )
PITAL: )
LEMUEL SHATTACK HOSPITAL:
Defendants. .
)
)
)
COMPLAINT
I. INTRODUCTION
1. This is a civil rights action filed by Alex Rankins,
g

a state prisoner, for damages and injunctive relief under 42 U.S.C.
§1983, alleging denial of medical care in violation of the Eighth
Amendment to the United States constitution. the plaintiff also
alleges the torts of medical malpractice and negligence by

administrative personnel for which he seeks damages.

II, JURISDICTION AND VENUE

 

2. The Court has jurisdiction over the plaintiff's
claims of violation of federal constitutional rights under 42 U.S.C.

§§1331(1) and 1343.
Case 1:20-cv-11908-LTS Document1 Filed 10/21/20 Page 2 of 13

2. The Court has supplemental jurisdiction over the plaintiff

"s state law tort claims under 28 U.S.C. §1367.

III. PARTIES

3. The plaintiff, Alex Rankins, was incarcerated at MCI-
Shirley Medium facility ("MCI-Shirley Medium") during the events
described in this complaint.

4. Defendants,Carlos Flores, Maria Angeles, are Medical
employees at MCI-Shirley Medium, there positions are Medical Doctor
and, Medical Director, and, Nurse Practitioner. They are being sued
in their individual capacities. Their both apart of Mass. Partnership
for Corréctionaf:Héakthcare, a/k/a "Wellpath;"

5. Defendant, Adriana Carrillo, is a Medical Vascular Dr.
at Lemuel Shattack Hospital in Jamaica Plain, Massachusttes. She is
being sued in her individual capacities.

6. Defendant, Lemuel Shattack.Hésprtabgnasbtesponsibbeafiar

thesinjury that plaintiff sustain after the operation to his left

ankle. They are being sued in their individual capacities.

IV. FACTUAL ALLEGATION

7. Plaintiff has a long history of having trauma to the leg,
he has had a compound fracture for 37 to 38 years ago, and has a fix-:
-ation with pins and wires, The past few years the plaintiff has
developed some pain and discomfort, the plaintiff has been complain-

ning about the wire came outof the skin.
Case 1:20-cv-11908-LTS Document1 Filed 10/21/20 Page 3 of 13

3.

8. The plaintiff, has been seen by orthopedic service
at defendant's Lemuel Shattack, and they wanted to repair the
damage, however, the plaintiff was in fair of his life due to
the failure that accurred in the last opperation done by defendant
Dr. Carillo, vascular doctor, is the reason plaintiff refused.

9. Due-to-the failed opperation the plaintiff has con-
~tracted Leukemia, which is currently being treated.by oncology
clinic; he is being referred to vascular service because of the
serious wound on his left ankle, which is very superficial and
has discoloration consistent with old venous stasis discoloration.
plaintiff is still complaining of having pain on the left ankle,
especially on the medical aspect of the ankle, he is still having
pain.

10. Plaintiff had contacted Prisoner's Legal Services,
a agency that oversees prisoner's right, a Ms. Maggie Ellen Filler,
had written a letter to defendant Angeles, about the concern's of
the plaintiff, where Mr. Rankins, complained to the medical
department about the problems he was having being unable to sleep,
having these unbearable pains, and how defendant NP Flores, sent
plaintiff back to his unit withoutany future plans of sending
plaintiff to an outside hospital. All the Defendant did was give

the plaintiff Tyenol.
Case 1:20-cv-11908-LTS Document 1 Filed 10/21/20 Page 4 of 13

4.

11. A second letter to the defendant Angeles, was sent,
indicating that Ms. Filler, wrote regarding a letter Ms. filler
wrote to the defendant indicating about plaintiff's open wound
and the experiencing severe pain due to the broken left ankle.
in response to Ms. filler's letter, ADA Stephine Collins stated
that the surigical clinic saw plaintiff in February 2016. Indeed
on February 22, 2016, Mr. Rankins had a surgical consult with a
Doctor Farizan at Lemuel Shattack hospital regarding the open
wound. Dr. Farizan, reccommended frequaent dressing changes of
the wound and a follow-up consultation in one month if the wound
did-not completely heal. Dr. Farizan, also reccommended an
ultrasound of the ankle to rule out chronic venous thrombosis.
there was no thrombosis found in the result's of the ultrasound,
Plaintif was never brogaght back for a follow-up with Dr. Farizan,
despite the fact that the wound refuses to heal and remains open. /

12.. On’ Jtne.3,°22016, Plaintiff had an unplanned transfer
to Lemuel Shattack Hospital after he complained to the outpatient
nurse that he was experiencing increased pain to the left lower

extremity, purulent discharge, swellin, redress, and pain.

 

¥ ADA Collins's letter also refers to an April 12, 2016, appointment with the MECH orthopedic
Surgeon at which the orthopedic surgeon recommended, according to ADA Collins, a leg sleeve ani
wound care. Clearly this recomended treatment has been insufficient to aitiress Mc. Renkins'
open wound. Acconting to Plaintiffs" report, the MECH orthopedic surgeon jurtesd
Mc. Rankins® condition to require review fron a outside consultant.
Case 1:20-cv-11908-LTS Document1 Filed 10/21/20 Page 5of13

5.

13. Upon arrival at Lemuel Shattack hospital, Dr. Arielle
Adrien reviewed Plaintiffs' symptoms, she found that he had a non-
healing wound along the surgical site of his left lower extremity
for approximately five months, with worsening pain, opening,
discharge and redress. Plaintiff explained to Dr. Adrien that the

Woand continued to worsen and had not improved, and that he has had
a fever for the last few weeks, While x-ray imaging at the time
showed n6.firm radiologic evidence of osteomylitis.Dr. Adrien
requested further work an including an MRI if the wound worsens or
does not improve.

14. Upon plaintiffs’ return to MCI-Shirley, Plaintiff was
not immediately provided any antibiotic medication. On’ June 6,. 2016,
a medical:.order for clindamycin was éntered for the plaintiff for 14
days.

15. On Junet$, 2016, staff Attorney for PLS, went to see
plaintiff at MCI-Shirley Medium and observed his injury first-hand.
Plaintiffs' wound was open, pocketed, and draining liquid. He had
no wrapping of any kind around the wound..which was covered with a
Simple sock. Enclosed please find two photographs of Mr. Rankins'
ankle that Ms. Filler, took at the time she visit plaintiff-.at the
prison on June 13, 2016.

16. On June 16, 2016, plaintiff returned to Lemuel Shattack
Hospital for a consultation with PA Andrea Tortolano in the orthopedic
clinic. She noted that plaintiff was last seen in the Orthopedic
clinic on March 26, 2016, at which point othropedic had recommended

an ankle arthroscopy for debridement of osteophytes and cleaning out

or spurring. The plaintiff never received this treatment.
Case 1:20-cv-11908-LTS Document1 Filed 10/21/20 Page 6 of 13

17. Plaintiff is a seventy plus years old, and is being
denied medical care and treatment by each and every individual

defendant's. As to fast forwarding up until now 6° years later,

 

plaintiff is still being denied proper medical treatment. 4
DENIAL OF MEDICAL CARE
18. Since the above incident's, plaintiff has been

denied to go out and have a outside physician take a look at his
still open wound on his ankle, however, he did go out to get a
brace for his ankle two week's ago but he is still having severe
pain and is unable to sleep due to the pain and suffering.

19. He has been requesting by medical sick-call slips
and grievances to be given a new nurse practitioner (NP), through
Health Administrator Ms. Michelle L. Lafountaine, and was denied.

20. Plaintiff has been requesting to having a shelf
installed in his handicap cell for over a year, due to his bad
hip because of the disc, because he has constant trouble being
able to stand straight-up. Plaintiff is actual sleeping on a
metal door, when he should be sleeping on a bed that doesn't give
him constant back pain's. He has a orthopedic matter's, however,
it gives him trouble, and its uncovertable.

21. The defendant, Flores, who is plaintiff's medical

provider has denied plaintiff the proper medical treatment, and

moe

2/ Plaintiffs, attachrent's will be referred to as Exhibits "A-through by year post marked as A-2014
ip . -

 
Case 1:20-cv-11908-LTS Document 1 Filed 10/21/20 Page 7 of 13

7.
has yet to administer any type of medication that will pervent
further complication with the severe pain that Mr. Rankins's
current condition.

22. Medical Administrator Michelle L. Lafountaine, is
responsible for arranging for special care outside the prison.
but hasn't yet provided him with necessary treatment that requires
him adequate care.

23. The Plaintiff is in great pain and his ankle is
stiff and is still leaking and still has a open wound.

24. Plaintiff has one leg shorter than the other.

25. Due to a boch surgery by the defendant Andriana
Carrillo, and defendant's Lemuel Shattack Hospital, behind
exceeding the measurements behind another boch surgery with a lite
hip surgery; which caused the metal thyrode to pertrude through
the right thy.

Vv. EXHAUSTION OF ADMINISTRATIVE REMEDIES
26, The Plaintiff has Exhausted his Administrative

remedies with respect to all claim's and all defendant's.

CLAIMS OF RELIEF

COUNT I

VIOLATION OF 42 U.S.C. 81983
CRUEL UNUSUAL PUNISHMENT: DELIBERATE INDIFFERENCE TO
MEDICAL NEED
(Rankins v. Flores in his individual Capacity)

27. Plaintiff re-alleges and incorporates by refference

all foregoing parargraphs as if specifically set forth herein.
w

Case 1:20-cv-11908-LTS Document1 Filed 10/21/20 Page 8 of 13

8.

28. Flores acted under color of Law as an employee of the
MDOC and in that capacity subjected Rankins to deprivation of Federal
Rights secured by the United States Constitution.

29. The conduct of Flores described herein violated the
plaintiff's Federal rights, including that his conduct demonstrates
a deliberate indifference to the plaintiff's serious medical needs,
and constitute cruel unusual punishment that unlawfully deprived
the Plaintiff of the rights guaranteed to him by the Eighth and
Fourteenth Amendments of the United States Constitution and 42 U.S.C.

§1983.

s
COUNT: Bh.
VIOLATION OF 42 U.S.C. §1983
CRUEL UNSUAL PUNISHMENT: DELIBERATE INDIFFERENCE TO MEDICAL NEED
(RANKINS V. ANGELES IN HER INDIVIDUAL CAPACITY)

29. The Plaintiff re-alleges and incorporates by
reference all foregoing paragraphs as if specifically set forth
herein.

3¢. Angeles acted under the color of law as an
employee of the MDOC and in that capacity subjected The Plaintiff
to a deprivation of federal civil rights secured by the United
States Constitution.

32. The conduct of Angeles described herein violated
The Plaintiff's federal civil rights, including that her conduct
demonstrated a deliberate indifference to The Plaintiff's serious

medical needs, and constitutes cruel unusual punishment that

unlawfully deprives The Plaintiff of the rights guaranteed to him
Case 1:20-cv-11908-LTS Document1 Filed 10/21/20 Page 9 of 13

by the Eighth and Fourteenth Amendments of the United states
Constitution and 42 U.S.C. §1983.

33. As the direct and proximate result of the
action by Angeles. .The Plaintiff was deprived of his well-
established constitutional and statutory rights as guaranteed by
the fourth and fourteenth Amendment to the United States Constit
-ion and 42 U.S.C. §1983. suffered serious and debilitating
personal injuries and damages, experience emotional distress and

mental suffering, and has incurred other substantial damages.

COUNT IIT

VIOLATION OF 42 U.S.C. §1983
CRUEL AND UNUSUAL PUNISHEMNT: DELIBERATE INDIFFERENCE
TO MEDICAL NEED

(Rankins v. Andiana Carrillo in her individual capacity)

34. The plaintiff re-~alleges and incorporations
by reference all foregoing paragraphs as if specifically set forth
herein.

35. Carrillo acted under the color of law as
an employee of the Lemuel Shattack Hospital and in that capacity
subjected The plaintiff to deprivation of federal civil rights s
secured by the United States Constitution.

36. The conduct of Carrillo described herein
violated The Plaintiff's federal civil rights, including that her

conduct demonstrated a deliberate indifference to The Plaintiff
Case 1:20-cv-11908-LTS Document1 Filed 10/21/20 Page 10 of 13

10.
serious medical needs, and constitute cruel or unsual punishment
that unlawfully deprives the Plaintiff of the rights guaranteed
to him by the Eighth and Fourteenth Amendments of the United
States Constitution and 42 U.S.C. §1983.

32. As the direct and proximate result of the
actions by Carillo, The Plaintiff was deprived of his well-estab-
lished constitutional and statutory by the Fourth and Fourteenth
Amendments to the United States Constitution and 42 U.S.C. §1983,
suffered serious and debilitating personal injuries and demages,
experienced emotional distress and mental suffering, and has

incurred other substantial damages.

COUNT IV.

VIOLATION OF 42 U.S.C. §1983
CRUEL UNUSAL PUNISHMENT: DELIBERATE INDIFFERENCE TO
MEDICAL NEED

¢(Rankins v. Lemuel Shattack Hospital)

38. The Plaintiff re-alleges and incorporates by
reference all foregoing paragraphs as if specifically set forth
herein.

39. Lemuel Shattack Hospital are medical providers,
who are responsible for medical treatment for prisoners, they are
being sued in their individual capacities.

40. The conduct of Lemuel Shattack hospital described
above violated The Plaintiff's federal civil rights, including that
their conduct demonstrated a deliberate indifference to The ~— ~..

Plaintiff's serious medical needs, and constitute cruel unusual

punishment that unlawfully deprives the Plaintiff ofthe rights
Case 1:20-cv-11908-LTS Document1 Filed 10/21/20 Page 11 of 13

11.

guaranteed to him by the Eighth and Fourteenth Amendments’ of
the United States Constitution and 42 U.S.C. §1983.

4f. As the direct and proximate result of the actions
by Lemuel Shattack Hospital, The Plaintiff was deprived of his well
~established constitutional and statutory rights as guaranteed by
the Fourth and fourteenth Amendments to the United States
Constituion and 42 U.S.C. §1983, suffered serious and debilitating
personal injuries and damages, experienced emotional distress

and mental suffering, and has incurred other substantial damages.

COUNT V.

A eae ae eee aie

VIOLATION OF ARTICLE 26 OF THE DECLARATION
OF RIGHTS CRUEL UNSUAL PUNISHMENT: DELIBERATE
INDEFFERENCE TO MEDICAL NEED
(Rankins v. Flores, Angeles, Carillo,)

42, Plaintiff re-alleges and incorporates by reference
all foregoing paragraphs as if specially set forth herein.

43. Defendants Flores, Angeles, and Carillo are also
being being sued under Article 26 of the Declaration of the
Constitution of the Commonwealth of Massachusetts in their individual
Capacities.

44, These Defendant's actions and omissions, as
described above, have caused Mr. Rankins harm, including but not
limited to pain,suffering, and emotional distress.

45. The actions of these Defendants demonstrate
deliberate difference to Mr. Rankins health and safety and constitute
cruel or unusual punishment that unlawfully deprives Mr. Rankins

of the rights guaranteed to him by Article 26 of the Declaration
Case 1:20-cv-11908-LTS Document1 Filed 10/21/20 Page 12 of 13
12.

of:trights of the Constitution of the Commonwealth of Massachusetts

and as enforceable through G.L. c. 12, §1il.

COUNT VI.
Negligence: Medical Malpractice
(Rankins v. Lemuel Shattack Hospital)

46. Plaintiff repeats and re-alleges the allegations
set forth in all previous paragraphs.

43. Defendant Lemuel Shattack Hospital is public se
employer defined by G.L. c.258.

48. As set forth above, from 2016 to present, Defendant
Lemuel Shattack Hospital has been obligated to provid adequate medical
care, and has assumed responsibility for providing adequate medical
care to The Plaintiff, during the period of the Plaintiff's
Incarceration at Shirley.

49. Defendant Lemuel Shattack Hospital, through its
agents and employees, breach their duty to provide adequate medical
care to The Plaintiff and fail to comform to good medical practice
as described above.

50. As a direct and proximate result of the negligence
of Shattack Hospital, The Plaintiff has suffered serious physical
and psychological injuries.

VI. DAMAGES
WHEREFORE The Plaintiff, requests that this Honorable
Court:

1. Grant judgement against the defendants and award

compensatory damages against the defendants jointly and
Case 1:20-cv-11908-LTS Document1 Filed 10/21/20 Page 13 of 13

13.

and severally, with interest and cost;

2. Award The Plaintiff compensation for his
pain and suffering, emotional distress, and other
losses, in the amount to be determine at trial;
3. Award punitive demages against the defendants'
Pursuant to statute and common Law;
4. Award Plaintiff the cost of this action,
including reasonable attorney fees in accordance with
law, including but not Limited to 42 U.S. C. §1983;
and
5. Award The Plaintiff such additional relief
as may be just and proper.

DEMAND FOR JURY TRIAL -
The Plaintiff demands a trial by jury on all counts

of this complaint so triable.

Date: 9/14/20 Respectfully Submitted

Alex Rankins, #W-61505

MCI-Shirley Medium
BO Box 1218
Shirley, Ma 01464

VERIFICATION
I, Alex Rankins, hereby Verify that the following document is
to the best of my knowledge, recollection, is a true attestment
Signed under the pains and penalties of perjury on this _, day
of August, of 2020.
